Exhibit 10.56


EXECUTION COPY
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made this 18th day of September, 2015
by and between Discovery Communications, LLC (“Company”) and Paul Guagliardo
(“Executive”).
As a condition to and in consideration of the mutual promises and covenants set
forth in this Agreement, Company hereby offers Executive and Executive hereby
accepts employment upon the terms and conditions set forth herein.
I.DUTIES, ACCEPTANCE, LOCATION
A.
Company hereby employs Executive to render exclusive and full-time services as
Chief Commercial Officer of Company and, subject to appointment by the Board of
Discovery Communications, Inc. (“DCI”), of DCI, upon the terms and conditions
set forth herein. Executive’s duties shall be consistent with his title and as
otherwise directed by Company. Executive shall report to the Chief Executive
Officer of DCI and his primary office location shall be Company’s offices in the
New York, New York metropolitan area.

B.
Company reserves the right to change the individual and/or position to
whom/which Executive reports and the location where Executive works, in each
case, subject to Section IV(D)(1).

C.
Executive hereby accepts such employment and agrees to render the services
described above. Throughout his employment with Company, Executive agrees to
serve Company faithfully and to the best of his ability, and to devote his full
business time and energy to perform the duties arising under this Agreement in a
professional manner that does not discredit, but furthers the interests of
Company.

II.TERM OF EMPLOYMENT
A.
Subject to Section IV, Executive’s term of employment shall be three (3) years
beginning on October 5, 2015 and ending October 4, 2018 (“Term of Employment”).

B.
Company shall have the option to enter negotiations with Executive to renew this
Agreement with Executive for an additional term. If Company wishes to exercise
its option to enter negotiations with Executive to renew this Agreement, it will
give Executive written notice of its intent to enter such negotiations to renew
not later than sixty (60) days prior to the end of the Term of Employment.
Executive and Company agree then to negotiate with








--------------------------------------------------------------------------------




each other in good faith until the end of the Term of Employment. The Term of
Employment may not, however, be extended unless by mutual agreement of the
Company and Executive as to all of the material terms and conditions of the
extension. In the event the parties do not enter into an agreement to extend
this Agreement for an additional term, this Agreement shall expire and the Term
of Employment shall end on October 4, 2018; provided, however, that if the
Company does not make a Qualifying Renewal Offer, Executive shall be eligible
for a severance payment pursuant to Section IV(D)(2) herein in connection with
his Separation from Service (as defined below) at the end of the Term of
Employment (and assuming that he was willing and able to extend the Term). If
Company has made a Qualifying Renewal Offer, but Executive declines the offer
and terminates employment at the end of the Term of Employment, Executive will
not be eligible for any severance pay from the Company but will be eligible for
a Noncompetition Payment (as defined by, and in accordance with, Section VI (G),
below). For these purposes, a Qualifying Renewal Offer is an offer to renew this
Agreement with compensation terms that are at least the same level as in effect
at the end of the Term of Employment, and with other material terms that are as
favorable in the aggregate as the material terms of this Agreement.
III.COMPENSATION
A.
Base Salary. Company agrees to provide Executive with an annual base salary of
ONE MILLION FOUR HUNDRED THOUSAND DOLLARS ($1,400,000). Beginning October 5,
2015, this sum will be paid over the course of twelve (12) months, in
substantially equal increments paid on regular Company paydays, less such sums
as the law requires Company to deduct or withhold. Executive shall not be
eligible for a merit increase in the March 2016 merit increase review cycle.
Beginning in 2017, Executive’s future salary increases will be reviewed and
decided in accordance with Company’s standard practices and procedures for
similarly situated senior executives. Company may increase, but may not reduce,
Executive’s annual base salary.

B.
Bonus/Incentive Payment. In addition to the base salary paid to Executive
pursuant to Section III(A), Executive shall be eligible for an annual incentive
payment target of ONE HUNDRED FIFTEEN PERCENT (115%) of his base salary. The
portion of the incentive payment to be received by Executive will be determined
in accordance with Company’s applicable incentive or bonus plan in effect at
that time (e.g., subject to reduction for Company under-performance and increase
for Company over-performance) and will be paid in accordance with the applicable
incentive or bonus plan. Executive shall be eligible for a prorated bonus for
2015, based on the number of days of employment in 2015 and calculated using
financial metrics based on overall Company performance but not more than 100%
for Company performance.



2





--------------------------------------------------------------------------------




Company shall determine the bonus payout amount for Executive based on the terms
of the annual bonus plan and consistent with the process followed for other
similarly-situated senior executives.
C.
Benefits. Executive shall be entitled to participate in and to receive any and
all benefits generally available to similarly situated senior executives of the
Company in accordance with the terms and conditions of the applicable plan or
arrangement.

D.
Equity Program. Executive will be recommended for awards of nonqualified stock
options (“Stock Options”) and performance based restricted stock units (“PRSUs”)
under the Discovery Communications, Inc. 2013 Incentive Plan (the “Stock Plan”),
with a total target value of TWO MILLION DOLLARS ($2,000,000). The awards shall
be subject to approval by the Compensation Committee and made in two grants: an
award of Stock Options with a target value of ONE MILLION DOLLARS ($1,000,000),
made within 30 days of Executive’s first day of employment with Company, and an
award of PRSUs with a target value of ONE MILLION DOLLARS ($1,000,000), made at
the same time as annual grants are made to similarly situated senior executives
and in no event later than the 90th day of 2016. The number of units for the
PRSUs will be calculated by dividing the target value by the closing price of
Discovery Series A common stock on the day before the date of grant, and the
number of Stock Options using the Black-Scholes value as of the last trading day
of the month prior to date of grant. The terms of the grant are subject to the
terms of the Stock Plan and award agreements in the standard forms utilized for
similarly situated executives (including vesting schedule, which for the Stock
Options will be no less favorable than annual vesting over four years beginning
on the date of grant). Beginning in 2017, Executive shall be considered for
annual equity awards under Company’s standard process for similarly-situated
senior executives.

IV.TERMINATION OF EMPLOYMENT AND AGREEMENT
A.
Death. If Executive should die during the Term of Employment, this Agreement
will terminate. No further amounts or benefits shall be payable except earned
but unpaid base salary, any annual bonus for a completed year which was earned
but not paid as of the date of termination, any accrued but unused vacation
leave pay, reimbursement of any unreimbursed business expenses incurred in
accordance with Company policy, and those benefits that may vest in accordance
with the controlling documents for other relevant Company benefits programs,
which shall be paid in accordance with the terms of such other Company benefit
programs, including the terms governing the time and manner of payment (“Accrued
Benefits”).



3





--------------------------------------------------------------------------------




B.
Inability To Perform Duties. If, during the Term of Employment, Executive should
become physically or mentally disabled, such that he is unable to perform his
duties under Sections I (A) and (C) hereof for (i) a period of six (6)
consecutive months or (ii) for shorter periods that add up to six (6) months in
any eight (8)-month period, by written notice to the Executive, Company may
terminate this Agreement. Notwithstanding the foregoing, Executive’s employment
shall terminate upon Executive incurring a “separation from service” under the
medical leave rules of Section 409A. In that case, no further amounts or
benefits shall be payable to Executive, except that Executive shall receive the
Accrued Benefits, and, until (i) he is no longer disabled or (ii) he becomes 65
years old -- whichever happens first – Executive may be entitled to receive
continued coverage under the relevant medical or disability plans to the extent
permitted by such plans and to the extent such benefits continue to be provided
to similarly situated senior executive of the Company generally, provided that
in the case of any continued coverage under one or more of Company’s medical
plans, if Company determines that the provision of continued medical coverage at
Company’s sole or partial expense may result in Federal taxation of the benefit
provided thereunder to Executive or his dependents because such benefits are
provided by a self-insured basis by Company, then Executive shall be obligated
to pay the full monthly COBRA or similar premium for such coverage. In such
event, Company shall pay Executive, in a lump sum, within 30 days following the
Company’s determination that the benefits may be taxable, an amount equivalent
to the monthly premium for COBRA coverage for 18 months (based on the COBRA
rates then in effect) on a net after-tax basis (assuming Executive pays taxes at
the highest marginal rates in the applicable jurisdictions).

C.
Termination For Cause.

1.
Company may terminate Executive’s employment and this Agreement for Cause by
written notice. Cause shall mean under this paragraph: (i) the conviction of, or
nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); (ii) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to Executive’s employment with
the Company; (iii) conduct constituting a financial crime, material act of
dishonesty or conduct in violation of Company’s Code of Ethics; (iv) improper
conduct substantially prejudicial to the Company’s business; (v) willful
unauthorized disclosure or use of Company confidential information; (vi)
material improper destruction of Company property; or (vii) willful misconduct
in connection with the performance of Executive’s duties. For purposes hereof,
no act, or failure to act, on the part of Executive shall be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith or
without reasonable



4





--------------------------------------------------------------------------------




belief that Executive’s action or omission was in the best interests of the
Company. An act, or failure to act, based on specific authority given pursuant
to a resolution duly adopted by the Board of Directors of Discovery
Communications, Inc. or on the advice of counsel for the Company shall be
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company.
2.
In the event that Executive materially neglects his duties under Sections I(A)
or (C) hereof or engages in other conduct that constitutes a material breach by
Executive of this Agreement (collectively “Breach”), Company shall so notify
Executive in writing. Executive will be afforded a one-time-only opportunity to
cure the noted Breach within ten (10) days from receipt of this notice. If no
cure is achieved within this time, or if Executive engages in the same Breach a
second time after once having been given the opportunity to cure, Company may
terminate this Agreement by written notice to Executive. For the avoidance of
doubt, a period of medical incapacity or disability or authorized leave of
absence shall not be considered material neglect of duties or a breach by
Executive of this Agreement under this Section.

3.
Any termination of employment pursuant to Sections IV(C)(1) or Section IV(C)(2)
hereof shall be considered a termination of Executive’s employment “For Cause”
(or for “Cause”) and upon such termination, Executive shall only be entitled to
receive any amounts or benefits hereunder that have been earned or vested at the
time of such termination in accordance with the terms of the applicable
governing Company plan(s) (including the provisions of such plan(s) governing
the time and manner of payment), and/or as may be required by law. “Cause” as
used any such Company plan shall be deemed to mean solely the commission of the
acts described in Sections IV(C)(1) or Section IV(C)(2) hereof (after giving
effect to the cure opportunity described therein).

D.
Termination Of Agreement By Executive for Good Reason/Termination of Agreement
by Company Not For Cause.

1.
Company may terminate Executive’s employment and this Agreement not for Cause
(as “cause” is defined above), and Executive may terminate his employment and
this Agreement for “good reason” as defined herein. “Good Reason” for purposes
of this Agreement shall only mean the occurrence of any of the following events
without Executive’s consent: (a) a material reduction in Executive’s duties,
title, or responsibilities; (b) Company’s material change in the location of the
Company office where Executive works (i.e., relocation to a location outside the
New York City metropolitan area); (c) a reduction



5





--------------------------------------------------------------------------------




in Executive’s annual base salary or annual bonus target opportunity; (d)
Company’s or its subsidiary’s or affiliate’s material breach of this Agreement
or any other material agreement between Executive and the Company or any
subsidiary or affiliate; (e) a change in the reporting structure whereby you are
required to report to an officer other than the Chief Executive Officer of DCI.
(other than a change to report directly to the Chairman of the Board of
Directors of DCI or the Board of Directors of DCI); (f) the failure to approve
the Stock Options and PRSU equity awards specified in Section III(D), or (g) the
failure to appoint you as Chief Commercial Officer of DCI within ninety (90)
days of Executive’s first day of employment; provided, however, that Executive
must provide the Company with written notice of the existence of the change
constituting Good Reason within sixty (60) days of any such event having
occurred, and allow the Company thirty (30) days to cure the same. If Company so
cures the change, Executive shall not have a basis for terminating his
employment for Good Reason with respect to such cured change. Executive must
terminate his employment in writing within five (5) days following the
expiration of Company’s cure period for the termination to be on account of Good
Reason or such right shall be deemed waived.
2.
If Company terminates Executive’s employment and this Agreement not for Cause,
or if Executive terminates his employment and this Agreement for Good Reason
then the following payments (“Severance Payment”) will be made:

(a) Subject to paragraph 3 immediately below, on the Release Deadline (as
defined below), Company will commence to pay Executive Executive’s annual base
salary for the longer of (i) the balance of the Term of Employment, (ii) twelve
(12) months, or (iii) the number of weeks of severance to which the Executive
would have been entitled had the Company’s then-current redundancy severance
plan applied to Executive’s termination (the “Base Salary Continuation”). In the
event the period of Base Salary Continuation is calculated under Section
2(a)(ii) or 2(a)(iii) of this paragraph and the Company relieves the Executive
of all of Executive’s work responsibilities for some period of time prior to the
effective date of Executive’s termination of employment, this period of “garden
leave” shall be offset against the number of weeks of Base Salary Continuation.
Notwithstanding the foregoing, the Base Salary Continuation may in no event be
less than thirteen (13) weeks.
The Base Salary Continuation shall be paid in substantially equal increments on
regular Company paydays, less required deductions and withholdings, until the
balance is paid in full.


6





--------------------------------------------------------------------------------




(b) Executive will be paid the prorated portion of his bonus under the Company’s
incentive or bonus plan for the year in which the termination occurs. The
bonus/incentive payment portion of the Severance Payment will be paid in the
year following the calendar year in which the termination occurs on the date
that Company pays bonuses/incentive payments to its other executives at
Executive’s level in the Company and will be paid at the target amount set forth
in Section III(B), subject to Company/Division performance but not more than 100
percent for Company/Division’s target performance. The determination of
Executive’s bonus payout amount shall use the same method and calculations as
applied to similarly-situated senior executives who have not separated
employment (Executive’s bonus shall be calculated in the normal course using
Company’s standard processes for senior executives provided that negative
discretion shall only be applied to the extent it is applied generally to
similarly-situated senior executives).
(c) Company shall make a one-time payment to Executive in an amount that, after
reduction for applicable taxes (assuming Executive pays taxes at the highest
marginal rates in the applicable jurisdictions), is equal to the then-current
monthly premium for COBRA coverage at the level at which Executive is enrolled
at the time of separation, multiplied by the lesser of (1) the number of months
in the Base Salary Continuation period, or (2) 18 months.
3.
No Severance Payment will be made if Executive fails to sign a release
substantially in the form attached hereto as Exhibit A. Such release must be
executed and become effective within the sixty (60) calendar day period
following the date of Executive’s “separation from service” within the meaning
of Section 409A (the last day of such period being the “Release Deadline”). No
Severance Payment will be made if Executive violates the provisions of Section
VI hereof, in which case all Severance Payment shall cease, and those already
made shall be forfeited.

4.
Company agrees that if, at the time Executive is Terminated not For Cause, or
Executive terminates his employment for Good Reason, Company has a standard
severance policy in effect that would be applicable in the absence of this
Agreement (i.e., applicable to the circumstances surrounding the termination)
and that would result in Executive’s receiving a sum greater than this Severance
Payment, Executive will receive whichever is the greater of these two payments;
provided, that if (i) the standard severance policy would provide for a sum
greater than the Severance Payment, and (ii) the payment schedule under the
Severance Policy is different from the payment



7





--------------------------------------------------------------------------------




schedules for the Severance Payment and would result in an impermissible
acceleration or delay in payment in violation of the time and manner of payment
requirements of Section 409A, then the payment schedule provided in the
Company’s standard severance policy shall only apply to the portion of the
amount payable under the standard severance policy that exceeds the Severance
Payment.
5.
If Executive terminates this Agreement before the Term of Employment has expired
for a reason other than those stated in Section IV(D)(1) hereof, it will be
deemed a material breach of this Agreement. Executive agrees that, in that
event, in addition to any other rights and remedies which Company may have as a
result of such breach, he will forfeit all right and obligations to be
compensated for any remaining portion of his annualized base salary, Severance
Payment, bonus/incentive payment that may otherwise be due under this Agreement,
pursuant to other Company plans or policies, or otherwise, except as may be
required by law. Executive further agrees that this breach would cause
substantial harm to the Company’s business and prospects. Executive agrees that
Executive committing this breach shall mean that he owes Company the prompt
payment of cash equivalent to six (6) months of base salary (on a gross basis
before taxes). Furthermore, Executive acknowledges and agrees that the full
damages for Executive’s breach are not subject to calculation and that the
amount owed under the preceding sentence, therefore, will only reimburse Company
for a portion of the damage done. For this reason, Company shall remain entitled
to recover from Executive any and all damages Company has suffered and, in
addition, Company will be entitled to injunctive relief. The parties agree that
the repayment described in this Section IV(D) is expressly not Company’s
exclusive or sole remedy.

E.
Right To Offset. In the event that Executive secures employment or any
consulting or contractor or business arrangement for services he performs during
the period that any payment from Company is continuing or due under Section
IV(D) hereof, Executive shall have the obligation to timely notify Company of
the source and amount of payment (“Offset Income”). Company shall have the right
to reduce the amounts it would otherwise have to pay Executive by the Offset
Income. Executive acknowledges and agrees that any deferred compensation for his
services from another source that are performed while receiving Severance
Payment from Company, will be treated as Offset Income (regardless of when
Executive chooses to receive such compensation). In addition, to the extent that
Executive’s compensation arrangement for the services include elements that are
required to be paid later in the term of the arrangement (e.g., bonus or other
payments that are earned in full or part based on performance or service
requirements for the period during which the



8





--------------------------------------------------------------------------------




Severance Payment is made), the Company may calculate the Offset Income by
annualizing or by using any other reasonable methodology to attribute the later
payments to the applicable period of the Severance Payment. Executive agrees to
provide Company with information sufficient to determine the calculation of the
Offset Income, including compensation excerpts of any employment agreement or
other contract for services, Form W-2s, and any other documentation that the
Company reasonably may require, and that failure to provide timely notice to the
Company of Offset Income or to respond to inquiries from Company regarding any
such Offset Income shall be deemed a material breach of this Agreement.
Executive also agrees that Company shall have the right to inquire of third
party individuals and entities regarding potential Offset Income and to inform
such parties of Company’s right of offset under this Agreement with Executive.
Accordingly, Executive agrees that no further Severance Payment from Company
will be made until or unless this breach is cured and that all payments from
Company already made to Executive, during the time he failed to disclose his
Offset Income, shall be forfeited and must be returned to Company upon its
demand. Any offsets made by the Company pursuant to this Section IV(E) shall be
made at the same time and in the same amount as a Severance Payment amount is
otherwise payable (applying the Offset Income to the Company’s payments in the
order each are paid) so as not to accelerate or delay the payment of any
Severance Payment installment. Furthermore, in the event that Executive provides
Competitive Services during the first six months after the expiration of the
Restricted Period (both as defined in Section VI), and fails to obtain the
Company’s prior written consent (which consent shall not be unreasonably
withheld, delayed or conditioned) to do so, Executive shall not be entitled to
any Severance Payment during any period of such six-month period in which he is
providing Competitive Services.
F.
Mitigation. In the event of termination of employment pursuant to Section IV(D)
herein, and during the period that any payment from Company is continuing or due
under Section IV(D), Executive shall be under a continuing obligation to seek
other employment, including taking all reasonable steps to identify and apply
for any comparable, available jobs for which Executive is qualified.  At the
Company’s request, Executive may be required to furnish to the Company proof
that Executive has engaged in efforts consistent with this paragraph, and
Executive agrees to comply with any such request.  Executive further agrees that
the Company may follow-up with reasonable inquiries to third parties to confirm
Executive’s mitigation efforts.  Should the Company determine in good faith that
Executive failed to take reasonable steps to secure alternative employment
consistent with this paragraph, the Company shall be entitled to cease any
payments due to Executive pursuant to Section IV(D)(2).

V.CONFIDENTIAL INFORMATION


9





--------------------------------------------------------------------------------




A.
Executive acknowledges his fiduciary duty to Company. As a condition of
employment, Executive agrees to protect and hold in a fiduciary capacity for the
benefit of Company all confidential information, knowledge or data, including ,
without limitation, all trade secrets relating to Company or any of its
subsidiaries, and their respective businesses, (i) obtained by the Executive
during his employment by Company or otherwise and (ii) that is not otherwise
publicly known (other than by reason of an unauthorized act by the Executive).
After termination of the Executive’s employment with Company, Executive shall
not communicate or divulge any such information, knowledge or data to anyone
other than Company and those designated by it, without the prior written consent
of Company. Notwithstanding the foregoing, confidential information, knowledge
or data shall not in any event include (A) Executive’s personal knowledge and
know-how relating to marketing and business techniques which Executive has
developed over his career and of which Executive was aware prior to his
employment, or (B) information which (i) was generally known or generally
available to the public prior to its disclosure to Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
Executive through no wrongful act of any person or (iii) which Executive is
required to disclose by applicable law or regulation.

B.
In the event that Executive is compelled, pursuant to a subpoena or other order
of a court or other body having jurisdiction over such matter, to produce any
information relevant to Company, whether confidential or not, Executive agrees
to provide Company with written notice of this subpoena or order so that Company
may timely move to quash if appropriate, to the extent Executive is legally
permitted to provide such notice to Company. Company shall bear the costs of any
action directed by Company to move to quash such a subpoena or order.

C.
During the first five years after Executive’s separation from employment,
Executive also agrees to reasonably cooperate with Company in any legal action
for which his participation is needed. Company will provide Executive with
reasonable advance notice of its need for Executive and agrees to try to
coordinate with Executive on the time and place of all such meetings so that
they do not unduly interfere with Executive’s pursuits after he is no longer in
Company’s employ. Company shall promptly reimburse Executive for reasonable
travel and out of pocket expenses associated with Executive’s post-separation
cooperation under this Section. In the event Company requires Executive to
devote significant time to post-separation cooperation, Company and Executive
shall establish in good faith an hourly or daily rate based on Executive’s base
salary as of the separation date to compensate Executive for Executive’s time
expended at the Company’ s request. Executive shall be eligible for
indemnification and director and officer insurance coverage for his



10





--------------------------------------------------------------------------------




post-separation cooperation, in accordance with Company’s corporate governance
requirements and policies then in effect.
VI.RESTRICTIVE COVENANTS
A.
Executive covenants that during his employment with Company and, for a period of
twelve (12) months after the conclusion of Executive’s employment with Company
(the “Restricted Period”), he will not, directly or indirectly, on his own
behalf or on behalf of any entity or individual, engage in the following
activities within the Restricted Territory: any business activities involving
nonfiction, scripted, sports, lifestyle, or general entertainment television
(whether in cable, broadcast, free to air, or any other distribution method), or
business activities otherwise competitive with any area of the Company for which
Executive had management responsibilities during the three years prior to the
termination date (“Competitive Services”). The Restricted Territory is the
United States and any other country for which the Executive had management
responsibility on behalf of Company (e.g., supervised employees located in that
country or was involved in business or programming operations in that country)
at any time during the three (3) years prior to the Executive’s separation from
employment. This provision shall not prevent Executive from owning stock in any
publicly-traded company or from making passive investments in any mutual fund,
hedge funds, private equity funds, private investment fund or any other similar
investment vehicle or from commencing employment with a subsidiary, division,
department or unit of any entity that engages in Competitive Services so long as
Executive and such subsidiary, division, department or unit do not engage in
such Competitive Services. Executive agrees that this Section VI (A) is a
material part of this Agreement, breach of which will cause Company irreparable
harm and damages, the loss of which cannot be adequately compensated at law. In
the event that the provisions of this paragraph should ever be deemed to exceed
the limitations permitted by applicable laws, Executive and Company agree that
such provisions shall be reformed to the maximum limitations permitted by the
applicable laws. In the event that the Executive is placed on “garden leave”
pursuant to Section IV (D) prior to separation and the period of Base Salary
Continuation is less than twelve months, the Restricted Period shall be twelve
months or the period of Base Salary Continuation, whichever is shorter.

B.
If Executive wishes to pursue Competitive Services during the Restricted Period
and to obtain the written consent (which consent shall not be unreasonably
withheld, delayed or conditioned) of the Company before doing so, Executive may
request consent from the Company by providing written evidence, including
assurances from Executive and his potential employer, that the fulfillment of
Executive’s duties in such proposed work or activity would not involve any use,
disclosure, or reliance upon the confidential information or trade secrets of
the Company.



11





--------------------------------------------------------------------------------




C.
During his employment and for a period of eighteen (18) months following the
conclusion of Executive’s employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with otherwise
attempt to entice, any employees of Company or its subsidiary and affiliated
companies to leave their employment. Executive shall not be in violation of this
Section VI(C) by reason of providing a personal reference for any employee of
the Company or its subsidiary and affiliated companies or soliciting individuals
for employment through a general advertisement not targeted specifically to
employees of the Company or its subsidiary and affiliated companies or by
actions taken by any person or entity with which Executive is associated if
Executive is not, directly or indirectly, personally involved in such
solicitation and has not identified such employee of the Company or its
subsidiary and affiliated companies.

D.
During his employment and for a twelve (12) month period following the
conclusion of Executive’s employment with Company, Executive covenants that he
will not directly or indirectly solicit, recruit, interfere with or otherwise
attempt to entice, solicit, induce or encourage any vendor, producer,
independent contractor, or business partner to terminate its business
relationship with Company or its subsidiary and affiliated companies. Executive
shall not be in violation of this Section VI(C) by reason of soliciting any
vendor, producer, independent contractor, or business partner individuals
through a general advertisement not targeted specifically to any vendor,
producer, independent contractor, or business partner of the Company or its
subsidiary and affiliated companies or by actions taken by any person or entity
with which Executive is associated if Executive is not, directly or indirectly,
personally involved in such solicitation and has not identified such vendor,
producer, independent contractor, or business partner of the Company or its
subsidiary and affiliated companies.

E.
During the period Executive is employed by Company, Executive covenants and
agrees not to engage in any other business activities whatsoever, or to directly
or indirectly render services of a business, commercial or professional nature
to any other business entity or organization, regardless of whether Executive is
compensated for these services. The only exception to this provision is if
Executive obtains the prior written consent of Company’s President and Chief
Executive Officer, which may be in the form of an email.

F.
Throughout the period that Executive is an employee of Company, Executive agrees
to disclose to Company any direct investments (i.e., an investment in which
Executive has made the decision to invest in a particular company) he has in a
company that engages in Competitive Services(“Competitor”) or that Company is
doing business with during the Term of Employment (“Partner”), if such direct
investments result in Executive or Executive’s immediate family members, and/or
a trust established by Executive or Executive’s immediate



12





--------------------------------------------------------------------------------




family members, owning five percent or more of such a Competitor or Partner.
This Section VI(F) shall not prohibit Executive, however, from making passive
investments in any mutual fund, hedge funds, private equity funds, private
investment fund or any other similar investment vehicle (i.e., where Executive
does not make the decision to invest in a particular company, even if those
funds or vehicles, in turn, invest in such a Competitor or Partner). Regardless
of the nature of Executive’s investments, Executive herein agrees that his
investments may not materially interfere with Executive’s obligations and
ability to provide services under this Agreement.
G.
If Company makes a Qualifying Renewal Offer , but the parties are unable to
agree on final terms and Executive declines such renewal offer, and Executive
terminates employment at the end of the Term of Employment, Executive will be
eligible for a Noncompetition Payment. Provided that Executive signs a release
in the form attached hereto, and such release is executed and becomes effective
on or before the Release Deadline (as defined in Section IV(D)(2)), on the
Release Deadline, Company will commence to pay Executive an amount equal to 50%
of Executive’s annual base salary for the Restricted Period. The Noncompetition
Payment shall be paid in substantially equal increments on regular Company
paydays, less required deductions and withholdings, until the balance is paid in
full, provided that Executive complies with the provisions of this Section VI.

H.
Prior to the conclusion of Executive’s employment with Company, Executive shall
return all Company property and materials, including without limitation,
equipment, such as laptop computers and mobile telephones, and documentation,
such as files (including originals and copies), notes, e-mail accounts and
computer disks. Notwithstanding the foregoing, Executive may retain
compensation-related information and copies of benefit plans and programs needed
for tax preparation and support, Executive’s personal effects from his Company
office, and a copy of personal diaries, calendars and contact lists. Company
reserves the right to review materials that Executive elects to retain under
this Section and to redact or otherwise limit in good faith the information
retained to protect Company’s confidential information and trade secrets.

I.
In the event that Executive violates any provision of this Section VI, in
addition to any injunctive relief and damages to which Executive acknowledges
Company would be entitled, all Severance Payment to Executive, if any, shall
cease, and those already made will be forfeited.

VII.ARBITRATION
A.
Submission To Arbitration. Company and Executive agree to submit to arbitration
all claims, disputes, issues or controversies between Company and



13





--------------------------------------------------------------------------------




Executive or between Executive and other employees of Company or its
subsidiaries or affiliates (collectively “Claims”) directly or indirectly
relating to or arising out of Executive’s employment with Company or the
termination of such employment including, but not limited to Claims under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Age Discrimination in Employment Act of 1967, the Americans With
Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, the Employee Retirement Income Security
Act, any Claim arising out of this Agreement, and any similar federal, state or
local law, statute, regulation or common law doctrine.
B.
Use Of AAA. Choice of Law. All Claims for arbitration shall be presented to the
American Arbitration Association (“AAA”) in accordance with its applicable
rules. The arbitrator(s) shall be directed to apply the substantive law of
federal and state courts sitting in Maryland, without regard to conflict of law
principles. Any arbitration, pursuant to this Agreement, shall be deemed an
arbitration proceeding subject to the Federal Arbitration Act.

C.
Binding Effect. Arbitration will be binding and will afford parties the same
options for damage awards as would be available in court. Executive and Company
agree that discovery will be allowed and all discovery disputes will be decided
exclusively by arbitration.

D.
Damages and Costs. Any damages shall be awarded only in accord with applicable
law. The arbitrator may only order reinstatement of the Executive if money
damages are insufficient. The parties shall share equally in all fees and
expenses of arbitration. However, each party shall bear the expense of its own
counsel, experts, witnesses and preparation and presentation of proof.

VIII.CONTROLLING LAW AND ADDITIONAL COVENANTS
A.
The validity and construction of this Agreement or any of its provisions shall
be determined under the laws of Maryland. The invalidity or unenforceability of
any provision of this Agreement shall not affect or limit the validity and
enforceability of the other provisions.

B.
If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated.

C.
Executive warrants that (1) his employment under this Employment Agreement will
not violate or conflict in any way with any other contract or agreement to which
Executive is bound, to the best of Executive’s knowledge and belief; and (2)
Executive will not intentionally do anything on behalf of Company that violates
or conflicts with any such contract or agreement (a



14





--------------------------------------------------------------------------------




violation of this Subsection (2) shall be considered a Breach under Section
IV(C)(2), subject to the notice and cure provisions of that Section).
D.
Executive expressly acknowledges that Company has advised Executive to consult
with independent legal counsel of his choosing to review and explain to
Executive the legal effect of the terms and conditions of this Agreement prior
to Executive’s signing this Agreement.

E.
This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the employment of Executive by
Company, and contains all of the covenants and agreements between the parties
with respect to such employment in any manner whatsoever. Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, that are not stated in this Agreement, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.

F.
Any modifications to this Agreement will be effective only if in writing and
signed by the party to be charged.

G.
Any payments to be made by Company hereunder shall be made subject to applicable
law, including required deductions and withholdings.

H.
Section 409A of the Code.

1.
It is intended that the provisions of this Agreement comply with Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”), and all provisions of this Agreement shall be construed in
a manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. Notwithstanding the foregoing, the Company shall have no
liability with regard to any failure to comply with Code Section 409A so long as
it has acted in good faith with regard to compliance therewith.

2.
If under this Agreement, an amount is to be paid in two or more installments,
for purposes of Code Section 409A, each installment shall be treated as a
separate payment.

3.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”



15





--------------------------------------------------------------------------------




“termination,” “termination of employment” or like terms shall mean Separation
from Service.
4.
If Executive is deemed on the date of termination of his employment to be a
“specified employee”, within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology, then:

a.
With regard to any payment, the providing of any benefit or any distribution of
equity upon separation from service that constitutes “deferred compensation”
subject to Code Section 409A, such payment, benefit or distribution shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Executive’s Separation from Service or (ii)
the date of the Executive’s death; and

b.
On the first day of the seventh month following the date of Executive’s
Separation from Service or, if earlier, on the date of his death, (x) all
payments delayed pursuant to this Section VIII(H)(4) (whether they would
otherwise have been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal dates specified from them herein and (y)
all distributions of equity delayed pursuant to this Section VIII(H)(4) shall be
made to Executive.

5.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense occurred.



16





--------------------------------------------------------------------------------




6.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

I.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns.
The rights or obligations under this Agreement may not be assigned or
transferred by either party, except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

J.
This Agreement may be executed with electronic signatures, in any number of
counterparts, as shall subsequently be executed with actual signatures. The
electronically signed Agreement shall constitute one original agreement.
Duplicates and electronically signed copies of this Agreement shall be effective
and fully enforceable as of the date signed and sent.

K.
All notices and other communications to be made or otherwise given hereunder
shall be in writing and shall be deemed to have been given when the same are (i)
addressed to the other party at the mailing address, facsimile number or email
address indicated below, and (ii) either: (a) personally delivered or mailed,
registered or certified mail, first class postage-prepaid return receipt
requested, (b) delivered by a reputable private overnight courier service
utilizing a written receipt or other written proof of delivery, to the
applicable party, (c) faxed to such party, or (d) sent by electronic email. Any
notice sent in the manner set forth above by United States Mail shall be deemed
to have been given and received three (3) days after it has been so deposited in
the United States Mail, and any notice sent in any other manner provided above
shall be deemed to be given when received. The substance of any such notice
shall be deemed to have been fully acknowledged in the event of refusal of
acceptance by the party to whom the notice is addressed. Until further notice
given in according with the foregoing, the respective addresses and fax numbers
for the parties are as follows:

If to Company:                    
Discovery Communications, LLC        
One Discovery Place                



17





--------------------------------------------------------------------------------




Silver Spring, MD 20910-3354            
Attention: General Counsel        
Fax: (240) 662-1485                    
                                    
If to Executive, at the home address then on file with the Company.
With a copy to:
Michael A. Katz, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Fax: (212) 728-9204


18





--------------------------------------------------------------------------------








In witness whereof, the parties have caused this Agreement to be duly executed
as set forth below.




/s/ Paul Guagliardo             9-18-2015        
Paul Guagliardo             Date






/s/ Adria Alpert Romm         Sept. 18, 2015        
Discovery Communications, LLC Date


For purposes of Section I and III(D) only:




/s/ Adria Alpert Romm        Sept. 18, 2015        
Discovery Communications, Inc.    Date








19





--------------------------------------------------------------------------------





AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (“Release”) is entered into by and between
Discovery Communications, LLC (“Company”) and ________________ (“Executive”) to
resolve any and all disputes concerning his employment with Company and his
separation from employment on __________________. Accordingly, in exchange for
the consideration and mutual promises set forth herein, the parties do hereby
agree as follows:
1.     Effective close of business ________________, Executive’s employment with
Company will terminate, and all salary continuation and benefits will cease
other than those to which Executive is entitled in consideration for this
Release as set forth in Executive’s Employment Agreement with Company
(“Agreement”), which is incorporated by reference, and as a matter of law (e.g.,
COBRA benefits).
2.     In consideration for Executive’s executing this Release of any and all
legal claims he might have against the Discovery Parties (as defined below), and
the undertakings described herein, and to facilitate his transition to other
employment, Company agrees to provide Executive with the consideration detailed
in Section IV(D) (“Severance Payment”) of the Agreement.
3.     Neither Company nor Executive admits any wrongdoing of any kind.
4.     In exchange for the undertakings by Company described in the above
paragraphs:
a.     Executive, for himself, his heirs, executors, administrators and assigns,
does hereby release, acquit and forever discharge Company, its subsidiaries,
affiliates and related entities, as well as all of their respective officers,
shareholders, shareholder representatives, directors, members, partners,
trustees, employees, attorneys, representatives and agents (collectively, the
“Discovery Parties”), from any and all claims, demands, actions, causes of
action, liabilities, obligations, covenants, contracts, promises, agreements,
controversies, costs, expenses, debts, dues, or attorneys’ fees of every name
and nature, whether known or unknown, without limitation, at law, in equity or
administrative, against the Discovery Parties that he may have had, now has or
may have against the Discovery Parties by reason of any matter or thing arising
from the beginning of the world to the day and date of this Release, including
any claim relating to the termination of his employment with any Discovery
Party. Those claims, demands, liabilities and obligations from which Executive
releases the Discovery Parties include, but are not limited to, any claim,
demand or action, known or unknown, arising out of any transaction, act or
omission related to Executive’s employment by any Discovery Party and
Executive’s separation from such employment, sounding in tort or contract and/or
any cause of action arising under federal, state or local statute or ordinance
or common law, including, but not limited to, the federal Age Discrimination In
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, as amended,
the Americans With Disabilities Act, the Family and Medical Leave Act, the Equal
Pay Act, the Worker Adjustment and Retraining Notification Act, the Maryland
Human Rights Act, as well as any similar state or local statute(s), in each case
as any such law may be amended from time to time. The foregoing shall, in
accordance with applicable law, not prohibit or prevent


1





--------------------------------------------------------------------------------




Executive from filing a Charge with the United States Equal Employment
Opportunity Commission (“EEOC”) and/or any state or local agency equivalent,
and/or prohibit or prevent Executive from participating in any investigation of
any Charge filed by others, albeit that he understands and agrees that he shall
not be entitled to seek monetary compensation for himself from the filing and/or
participation in any such Charge. Notwithstanding the foregoing, nothing
contained herein shall release the Discovery Parties from (1) the obligations
set forth in this Release, (2) claims for vested benefits under any employee
benefit plan, (3) any claim that arises after the date Executive signs this
Release, (4) any claim made under state workers’ compensation or unemployment
laws and/or any claim that cannot by law be released, (5) claims as a
stockholder of the company or under any equity award agreement, (6) claims for
indemnification or contribution under any operative documents of the company or
its subsidiaries, or claims for coverage under any directors and officers
insurance policy.
b.     Executive expressly acknowledges that his attorney has advised him
regarding, and he is familiar with the fact that certain state statutes provide
that general releases do not extend to claims that the releasor does not know or
suspect to exist in his favor at the time he executes such a release, which if
known to him may have materially affected his execution of the release. Being
aware of such statutes, Executive hereby expressly waives and relinquishes any
rights or benefits he may have under such statutes, as well as any other state
or federal statutes or common law principles of similar effect, and hereby
acknowledges that no claim or cause of action against any Discovery Party shall
be deemed to be outside the scope of this Release whether mentioned herein or
not. Executive also specifically knowingly waives the provisions of Section 1542
of the Civil Code of the State of California, which reads: A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor. Notwithstanding the
provisions of Civil Code Section 1542 stated above and for the purpose of
implementing a full and complete release and discharge of the Discovery Parties,
Executive expressly acknowledges that this Agreement is specifically intended to
include in its effect all claims that he does not know or suspect to exist in
his favor at the time he signs this Agreement.
c.     Executive hereby acknowledges that he is executing this Release pursuant
to the Agreement, and that the consideration to be provided to Executive
pursuant to Section IV(D) of the Agreement is in addition to what he would have
been entitled to receive in the absence of this Release. Executive hereby
acknowledges that he is executing this Release voluntarily and with full
knowledge of all relevant information and any and all rights he may have.
Executive hereby acknowledges that he has been advised to consult with an
independent attorney of his own choosing in connection with this Release to
explain to him the legal effect of the terms and conditions of this Release and
that Executive has consulted such an attorney for such purpose. Executive
acknowledges that he has read this Release in its entirety. Executive further
states that he fully understands the terms of this Release and that the only
promises made to him in return for signing this Release are stated herein and in
the Agreement in which this Release is incorporated. Executive hereby
acknowledges that he is voluntarily and knowingly agreeing to the terms and
conditions of this Release without any


2





--------------------------------------------------------------------------------




threats, coercion or duress, whether economic or otherwise, and that Executive
agrees to be bound by the terms of this Release. Executive acknowledges that he
has been given twenty-one (21) days to consider this Release, and that if
Executive is age forty (40) or over, Executive understands that he has seven (7)
days following his execution of this Release in which to revoke his agreement to
comply with this Release by providing written notice of revocation to the
General Counsel of Company no later than three business days following such
period.
d.    Executive further hereby covenants and agrees that this General Release
shall be binding in all respects upon himself, his heirs, executors,
administrators, assigns and transferees and all persons claiming under them, and
shall inure to the benefit of all of the officers, directors, agents, employees,
stockholders, members and partners and successors in interest of Company, as
well as all parents, subsidiaries, affiliates, related entities and
representatives of any of the foregoing persons and entities.
e.    Executive agrees that he will not disparage any Discovery Party or make or
publish any communication that reflects adversely upon any of them, including
communications concerning Company itself and its current or former directors,
officers, employees or agents. Company’s directors and executive management will
not disparage Executive or make or publish any communication that reflects
adversely upon Executive.
f. Executive agrees to return all Company property and materials, including
without limitation, equipment, such as laptop computers and mobile telephones,
and documentation, such as files (including all originals and copies), notes,
e-mail accounts and computer disks prior to the conclusion of Executive’s
employment with Company.
5.         a.    If any provision of this Release is found to be invalid,
unenforceable or void for any reason, such provision shall be severed from the
Release and shall not affect the validity or enforceability of the remaining
provisions.
b.    Company and Executive agree that this Release, consisting of three (3)
pages, and the Agreement in which this Release is incorporated, constitutes the
entire agreement between them. The parties further warrant that they enter into
this Release freely.
c.     This Release shall be interpreted, enforced and governed by the laws of
the State of Maryland without regard to the choice of law principles thereof.
IN WITNESS WHEREOF, I have signed this General Release this __ day of
_________________________, 201__.


By:                            


Print Name:                        


3





--------------------------------------------------------------------------------






Subscribed and sworn to before me this ___ day of _______________, 201__.


                                                    
Notary Public
My Commission Expires             


4



